White, J.
It has been repeatedly held that a variance between the affidavit and the information with regard to the allegation of the time or date of the commission of the offence would be fatal to the validity of the prosecution and conviction. Hoerr v. The State, 4 Texas Ct. App. 75 ; Collins v. The State, 5 Texas Ct. App. 37 ; Williamson v. The State, 5 Texas Ct. App. 485 ; Hawthorne v. The State, 6 Texas Ct. App. 562.
*74In this case the affidavit or complaint alleges that the offence was committed on the first day of January, a. d. 1879, while the information avers it to have been committed on the first day of June, a. d. 1879. On this ground, if for none other, the court erred in overruling defendant’s motion in arrest of judgment. For this error the judgment is reversed, and, the variance being fatal to the legality and validity of the prosecution, the case is dismissed.

Reversed and dismissed.